Title: To George Washington from John Ely, 26 October 1780
From: Ely, John
To: Washington, George


                  
                     Sir
                     Flatt Bush Octobr 26th 1780
                  
                  I Beg leave to address your Excellency on a Subject in which to
                     repeat Greavences or to Complain were I the sole Object would put me severely
                     to the Blush.
                  I ever Esteemed it an Honour that I early Ingaged in Opposeing
                     the Unjust measures of Britain, and that I have ever been active in the service
                     of my Country Since Lexington Battle Untill the Unfortunate 10th of December
                     1777 at which time I was made prisoner of war to the British.
                  My Interest and all was Situated In and Contiguous to the Sound
                     between Long Island and the main. I had been for five years before this
                     Contest, Purchaseing a Small Island known by the name of Duck Island on which
                     two Hospitals were Built at my Private Expence which has long since been
                     Pilliged and Plundered.
                  What adds to my Misfortune the man to whom I had Rented my Small
                     Plantation being a Refugee from this Island and Thretened by  friend to Goverment has been long since obliged to Quit from
                     his Exposed Situation by which my large Family Consisting of a Wife and Seven
                     Children are Exceedingly Distressed and Unhappy.
                  I therefor beg your Excellencys kiend Interposition in Behalf of
                     them and my Self that I might be Liberated either by Exchange or Parole in Such
                     a Manner Agreable to your Wisdom as will be least Onearous
                     to the Hetes or Injurious to my Brother Prisoners in
                     Captivity. I have the Honnour to be with the most Perfect Confidents and with
                     the Greatest Respect and Esteem Your Excellencys Most Obedient and Very Humble
                     Servant
                  John Ely Colonel of the 
                  
                     Second Connectcutt State 
                     Battalion 
                  
               